 



Exhibit 10.5
Amendment Number One to the
Performance Restricted Stock Unit Agreement
Flowserve Corporation
2004 Stock Compensation Plan
This Amendment Number One to the Performance Restricted Stock Unit Agreement
(the “Amendment”) is made and entered into by and between Flowserve Corporation,
a New York corporation (the “Company”) and the Participant as of March 27, 2008
for purposes of amending that certain Performance Restricted Stock Unit
Agreement by and between the Company and the Participant dated March 7, 2008
(the “Agreement”). Terms used in this Amendment with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.
W I T N E S S E T H
WHEREAS, the Company previously granted performance restricted stock units (the
“Performance Shares”) to the Participant subject to the terms of the Agreement
and the Flowserve Corporation 2004 Stock Compensation Plan (the “Plan”) that
vested upon the achieved of certain performance goals; and
WHEREAS, the Company and the Participant desire to amend the Agreement to modify
the percentage of Performance Shares that vest upon the achievement of the
performance goals described in the Agreement; and
WHEREAS, Article 9 of the Plan provides that the Company can make amendments
that apply to outstanding awards, provided that the holder of any outstanding
award, upon request of the Company, execute a conforming amendment in the form
prescribed by the Company.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1. Section 2(a) of the Agreement is amended by deleting the table set forth in
such Section and substituting in lieu thereof the following new table:

              Percentage of Performance Shares Vested   Performance Goal
Achieved   and Eligible for Conversion  
Less Than Threshold
    0 %
Threshold
    50 %
Target
    100 %
Maximum
    200 %

 

